department of the treasury internal_revenue_service washington d c tax exempt and government entities uniform issue list jul set epr th xxxkxxaxxaxkakk xxxxxxkxxaxxkkk xxxxxxkxxaxaxxx legend taxpayer a individual b ira x account f xxxxxxxxxxxxxxx kookxxxaaxxaxakk xxxxxaxxkxxaxkkk xxxxxxxxxkxxxax xxxxxxxxxaxxxxx_ xxxxxxxxxaxxaxkk_ xxxxxxxxxxxxxxk xxxxxxxxxxxakax xxkxkkkxxkxxkkak amount d xxxxxxxxxxxxxkk financial_institution r xxxxxxxxxxxkaak company c xxxxxxxxxxxxkxk date date date date xxxxxxxxxxaxkxk xxxxxxxxxxxaxak xxxxxxxxxxaxxxxk xxxxxxxxxakkxax hxkxxaxxxxxxxaxxx dear xxxxxxxxx this is in response to your request which was received by the internal_revenue_service on date as supplemented by correspondence dated date in which you request a waiver of the 60-day rollover requirement contained in sec_408 d of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of taxpayer a's request taxpayer a age represents that she received a distribution from ira x totaling amount d taxpayer a asserts that her failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was due to a mistake made by individual b of financial_institution r which resulted in amount d being deposited into account f a non-ira account where it stil remains taxpayer a further represents that amount d has not been used for any other purpose taxpayer a represents that on date a 5-year certificate of deposit held by ira x which was maintained at company c matured upon the advice of individual b a financial advisor with financial_institution r taxpayer a requested a distribution of amount d from ira x on date company c mailed the check totaling amount d to taxpayer a which she then mailed to individual b taxpayer a states that she instructed individual b to deposit amount d into a pre-existing ira maintained at financial_institution r on date individual b received the check totaling amount d from taxpayer a and erroneously deposited it into a non-ira account account f ina letter dated date individual b states that on date he received a check from taxpayer a in amount d he states further that individual a instructed him to deposit amount d into an ra at financial_institution r when individual b instructed his office cashier to deposit amount d into taxpayer a's account he gave the cashier the account number of taxpayer a's non-ira account instead of the account number of her ira individual b admits that the deposit into the wrong account was an error on his part taxpayer a represents that she did not discover the error until date based upon the foregoing facts and representations you request a ruling that the internal_revenue_service waive the 60-day rollover requirement with respect to the distribution of amount d from ira x sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in xxxxakxkxxkxxxxk gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual received the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of day after the date on which the such individual not later than the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408b of the code provides that sec_408 does not apply to any amount described in sec_408 d a i received by an individual from an ira if at any the time during the 1-year period ending in the day of such receipt such individual received any other amount described in sec_408 a i from an ira which was not included in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 d d of the code where the failure to waive such requirement would be against equity and good conscience including casualty disaster or other events beyond the reasonabie contral of the individual subject_to such requirement only distributions that occur after date are eligible for the waiver under sec_408 of the code revproc_2003_16 i r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 3xi the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due xxxxxxxxaxxxxxax to death disability or hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and the documentation submitted by taxpayer a is consistent with taxpayer a’s assertion that her failure to accomplish a timely rollover was due to a mistake made by individual b of financial_institution r which resulted in amount d being deposited into account f a non-ira account therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount d from ira x taxpayer a is granted a period of days from the date of this tuling te contribute amount d to an ra provided ali other requirements of sec_408 dx3 of the code except the 60-day requirement are met with respect to such contribution amount d will be considered a valid rollover_contribution within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transactions described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling is directed only to the taxpayer that requested it sec_61 k of the code provides that it may not be used or cited by others as precedent f you wish to inquire about this ruling please contact xxxxxxxxxxxxxx id number xxxxxxxx at xxxxxxxxxx please address all correspondence to se t ep ra sincerely yours jor hin b olan donzell h littlejohn manager employee_plans technical group enclosures deleted copy of letter_ruling notice of intention to disclose
